Opinion issued February 13, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00660-CR
                           ———————————
                KE AUNDRA ARNETHA HARRIS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Case No. 1534173


                         MEMORANDUM OPINION

      Appellant, Ke Aundra Arnetha Harris, pleaded guilty to the felony offense of

aggravated robbery with a deadly weapon. TEX. PENAL CODE § 29.03(a). In return

for Harris’s plea, the State recommended a punishment cap of 25 years in the Texas

Department of Criminal Justice. See Threadgill v. State, 120 S.W.3d 871, 872 (Tex.
App.—Houston [1st Dist.] 2003, no pet.) (holding that agreement to cap on

punishment is plea bargain for purposes of Rule 25.2). Harris signed the plea bargain

which also contained the statement that accepting the plea bargain meant that she

waived her right to appeal. After a presentence investigation hearing, the trial court

signed a judgment of conviction imposing a sentence of 8 years in the Institutional

Division of the Texas Department of Criminal Justice. Harris filed a notice of appeal.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

Although this is a plea-bargain case, Harris also waived the right to appeal. The trial

court’s certification is included in the record on appeal and the trial court marked the

boxes for both waiver of the right to appeal and that this is a plea-bargain case and

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2).

       Harris’s appointed counsel has filed a motion to abate the appeal, claiming

that the certification is defective. Counsel argues that, because the trial court

announced that Harris understood she faced a punishment range of between five

years and life imprisonment, the sentencing cap had no force.

       In a plea-bargain situation, the trial court must make certain statutory

admonishments, including the range of punishment, the plea consequences, and the

fact that the trial court need not accept the plea. See TEX. CODE CRIM.


                                            2
PROC. art. 26.13. Here, the trial court stated during the PSI hearing that Harris had

previously pleaded guilty to aggravated robbery and understood that the punishment

range for that offense was five years to life imprisonment, but when the trial court

pronounced sentence, she stated that Harris had pleaded guilty and that the sentence

would be 8 years in TDC. Because the trial court sentenced Harris within the

sentencing cap agreed to in the plea and Harris agreed to waive her right to appeal

in conjunction with that plea, the record supports the trial court’s certification. See

Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). We deny Harris’s

motion to abate.

        Because Harris has no right of appeal, we must dismiss this appeal. See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals,

while having jurisdiction to ascertain whether an appellant who plea-bargained is

permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

        Accordingly, we dismiss the appeal. We dismiss any pending motions as

moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3